DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (Nishikawa) (US 2016/0351709 A1) in view of Jordanger (US 10,756,725 B2) in view of Sell et al. (Sell) (US 2009/0321838 A1).
	In regards to claim 1, Nishikawa (Figs. 9-12 and associated text and equivalent items) discloses an apparatus, comprising: a transistor (item 200), the transistor (item 200) comprising: a dielectric (item 50) overlying a semiconductor (item 230) having a first conductivity type (paragraph 38); a conductor (item 52) overlying the dielectric (item 50); a first extension region base (item 232, 232S) formed in the semiconductor (item 230) and extending beyond one edge of the dielectric (item 50), wherein the first extension region base (item 232, 232S) has a second conductivity type (paragraph 79) different than the first conductivity type; a second extension region base (items 232, 232D) formed in the semiconductor (item 230) and extending beyond an opposite edge of the dielectric (item 50), wherein the second extension region base (items 232, 232D) has the second conductivity type (paragraph 79); a first extension region riser (items 236 or 236 plus 267) formed overlying the first extension region base (item 232, 232S) and having the second conductivity type; a second extension region riser (items 236 or 236 plus 267) formed overlying the second extension region base (items 232, 232D) and having the second conductivity type; a first source/drain region (item 267S) formed in the first extension region riser (items 236 or 236 plus 267) [and connected to the voltage node], wherein the first source/drain region (item 267S) has the second conductivity type; and a second source/drain region (item 267D) formed in the second (items 236 or 236 plus 267) [and connected to the load node], wherein the second source/drain region (item 267D)  has the second conductivity type, but does not specifically disclose wherein the first and second extension region base and the first and second extension region riser has/have a first conductivity level; wherein the first/second  source/drain regions having a conductivity level greater than a conductivity level of the first/second extension region riser.  
	Nishikawa (paragraphs 55-58, Figs. 7-12, in regard to pillar structures 6A, 6B) discloses that lesser or greater concentrations may be employed and gradient concentrations along the vertical direction.  Therefore the first and second extension region base (items 232, 232D, 232S) and the first and second extension region riser (items 236 or 236 plus 267) having the same first conductivity level; and wherein the first/second source/drain regions (item 267S, 267D) having a conductivity level greater than a conductivity level of the first/second extension region riser (items 236 or 236 plus 267) is not beyond of ordinary skill in the art if so desired and obvious for the purpose of conductivity.
Nishikawa does not specifically disclose a voltage node; a load node; and a transistor connected between the voltage node and the load node.
	Jordanger (claims 1, 6) discloses a voltage node; a load node; and a transistor connected between the voltage node and the load node.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nishikawa with the teachings of Jordanger for the purpose of providing power and controlling voltage.

	Sell (Figs. 1, 3-7 and associated text and items) discloses a first extension region base (items 113 or 114. 133 or 134) formed in  the semiconductor (item 161) and extending beyond one edge of the dielectric (items 112, 132) in a first direction away from the dielectric (items 112, 132) and in a second direction, opposite the first direction, beneath a first portion of the dielectric (items 112, 132); a second extension region base (items 113 or 114. 133 or 134) formed in  the semiconductor (item 161) and extending beyond an opposite edge of the dielectric (items 112, 132) in a second direction away from the dielectric (items 112, 132) and in a first direction beneath a second portion of the dielectric (items 112, 132).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nishikawa as modified by Jordanger with the teachings of Sell for the purpose improving drive current (paragraph 11).
	In regards to claim 2, Nishikawa (Figs. 9-12 and associated text and equivalent items) discloses wherein the semiconductor (item 230) comprises a semiconductor material, wherein the first extension region base (item 232, 232S) comprises the first semiconductor material and a dopant species, and wherein the first extension region riser (items 236 or 236 plus 267) comprises the semiconductor material and the dopant species.
	In regards to claim 3, Nishikawa (Figs. 9-12 and associated text and equivalent items) discloses wherein the semiconductor (item 230) comprises a first semiconductor material, wherein the first extension region base (item 232, 232S) comprises the first semiconductor material and a dopant species, and wherein the first extension region riser (items 236 or 236 plus 267) comprises a second semiconductor material, different than the first semiconductor material, and the dopant species (paragraphs 50, 60, 66).
	It would have been obvious to modify the invention to include a first extension region riser comprised of the semiconductor material different from the first semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 4, Nishikawa (Figs. 9-12 and associated text and equivalent items) discloses wherein a top surface of the first extension region riser (items 236 or 236 plus 267) and a top surface of the second extension region riser (items 236 or 236 plus 267) are above a top surface of the conductor (item 52).
	In regards to claim 5, Nishikawa (Figs. 9-12 and associated text and equivalent items) as modified by Jordanger (Claims 1, 6) discloses wherein the transistor is a first transistor, the load node is a first load node, the conductor is a first conductor, and the dielectric is a first dielectric, the apparatus further comprising: a second load node; and a second transistor (item 400) connected between the voltage node and the second load node, the second transistor comprising: a second dielectric overlying the semiconductor; a second conductor overlying the second dielectric; a third extension region base formed in the semiconductor and extending beyond one edge of the second dielectric, wherein the third extension region base has Examiner notes the second transistor shares a similar structure to transistor of claim 1.  Please see equivalent items. 
	Sell (Figs. 1, 3-7 and associated text and items) discloses a first and second transistor (items 110 and 130) as well.  
	It would have been obvious to modify the invention to include a second transistor comprised of the same configuration as evidenced by Sell, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 26, 2021